DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Beginning on page 7, the Applicant argues that the claims 1-20 are directed toward an apparatus and a device and not an abstract idea. This argument is fully considered but is not convincing. As currently recited, the independent claims do not require any tangible output and/or any limitation that would take the claim out of the mental process. The claim recites various limitations that under its broadest reasonable interpretation, covers performance of the limitation in mind. The general recitation of various components of a general computer are considered insignificant extra-solution activity. 
As currently recited, the independent claims only require sensor(s) which receive signal. The sensors are not required to be configured to capture the signal themselves. Under the broadest reasonable interpretation, the signal appears to be captured by another method or from another device. Additionally, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II))The remaining limitations of the independent claim merely transform data without providing any tangible output. 
The mere recitation of “by a processor” does not take the claim out of the does not take the claim limitation out of the mental processes grouping. The processor is recited at a high level of generality and merely use the computer elements (the processor and memory) as a tool. When analyzed under step 2a, prong 2, the processor performs generic computer functions like storing and processing data. Further, when the analysis is extended to step 2b, the processor is considered to use the computer elements as tools, MPEP 2106.05(d)(II). Thus, claims 1 and 12 are considered to be patent ineligible subject matter.
Beginning on page 8, the applicant argues that dependent claims 2, 3, and 9 are patent eligible for requiring “analog-to-digital converter”, “display and memory”, and “electrode” respectively. This argument is fully considered but is not convincing. 
On page 8, the Applicant provides similar arguments for claim 12. For at least the reasons cited above, the Applicant’s arguments with regards to the 101 rejection of claim 12 is considered not persuasive. 
Beginning on page 9, the Applicant argues that claims 1 and 12, as a whole, recite additional elements which result in the detection of rhythmic synchronization of motor neurons. Claim 1 and 12 recite additional elements including "generate(ing) a second signal based on the first signal using a discrete wavelet transform." This allows the system to "determine(ing) a time delay between a specific burst within the first plurality of specific bursts and a specific burst within the second plurality of specific bursts using one or more expert rules." Moreover, the time delay is applied to the first signal. The Applicant’s arguments are fully considered but are not convincing. The claims, as currently recited, require limitations that under the broadest reasonable interpretation can be performed by a person on mind or using a pen and paper. Observing data, drawing a first graph of the signal, transforming the first graph using any discrete wavelet to draw a second graph and determining a time delay is understood to be steps that a PHOSITA would be able to perform. The claim as recited does not require any determination or calculation that a person of ordinary skills in the art would not be able to reasonably perform on mind or by using a pen and paper (as was required in example 35 shown on PEG referred by the Applicant). Therefore, even the combination of steps shown above, as currently recited on claims submitted 05/16/2022, do not provide any steps or components that would take the claims out of the mental performance. 
4874-4812-7263 PatentOn page 10, the Applicant argues that the combination of steps operates in a non-conventional and non-generic way. On page 11, the Applicant argues that it did not “just put an existing process onto a computer, but rather invented a new process on computer system. This argument is considered to be irrelevant since the claims, as currently recited, do not require any specificity or any components/steps that require a special purpose processor or computer, and does not provide any tangible output regarding the processed data and/or the results. 
71523-07700 For at least the reasons cited above, the Applicant’s arguments are not persuasive and the claims are considered to be ineligible 


Claim Rejections - 35 U.S.C. 112(b) 
Applicant' s arguments in combination with amendments, see Claims, filed 05/16/2022, with respect to 35 U.S.C. 112(b) of claims 5 and 11 and 20 have been fully considered and are persuasive.  The 112(b) rejection of claim 5 and 11 has been withdrawn. Patent 
Claim 20 has been cancelled rendering the previous rejections moot and therefor withdrawn.

Claim Rejections - 35 U.S.C.  103 
Beginning on page 15, the Applicant recites “[r]ather than providing a reasoned explanation for the rejection, the Office Action simply states in a conclusory fashion that the Claims are obvious with reference to general paragraphs describing Lutz's and Lesser's system but without correlating the claim elements with the features disclosed in Lutz or Lesser such that Applicant cannot determine which features in Lutz/Lesser correlate to the claimed elements.” This argument is fully considered but is not convincing. The claim as currently recited does not require any details regarding the identity of the second signal. The claim only requires the second signal to be generated based on the first signal using a discrete wavelet transform. Under its broadest reasonable interpretation, the claimed limitation of the second signal can be any second signal generated based on the first signal.
Here, the examiner has relied on Lutz to show that it is known to provide a first signal, associated with a second signal and to determine a time delay between the two signals. Lutz teaches the benefits of removing this time delay which allows for establishing a synchronized time frame (see details in rejection). Additionally, the examiner has looked to Lesser which removes time lags using a wavelet transform algorithm. Lesser teaches that removing the time lag allows for determining the optimal time to provide delivery of treatment. 
Beginning on page 17, the Applicant argues that the references do not teach generating a second signal based on the first signal, determining a time delay…, using one or more expert rules, applying time delay to the first signal. These arguments are fully considered but are not convincing. As currently recited, the claims have only required a sensor and a processor wherein the sensor is capable of receiving signal while the processor is capable of performing the steps recited in claim 1. Therefore, under its broadest reasonable interpretation, any sensor and processor capable of performing these steps would read over the claimed limitation. Additionally, the claims do not provide any tangible output or end products to establish what, if anything is produced as the result of these steps. 
Beginning on page 20, the Applicant argues that the "time delay" in claims 4 and 13 is a time delay as defined in claim 1 which is "between a specific burst within the first plurality of specific bursts and a specific burst within the second plurality of specific bursts using one or more expert rules." Initially it is noted that the claim as recited requires the “time delay” to be determined using an expert rule but also to be based on one or more predetermined time delays. Claims 4 and 13 do not require any details regarding what these “predetermined time delays” are and therefore, under its broadest reasonable interpretation, they can be considered to be any predetermined value. 
The Applicants arguments on page 21 regarding claims 5 and 14 are convincing. The 103 rejection of claims 5 and 14 are removed and withdrawn.
Beginning on the bottom of page 21, regarding claims 10 and 19, the Applicant argues that the disclosure does not disclose the “electromyogram, or an electrocardiogram”. This argument is fully considered but is not convincing. The claim as currently recited only requires the raw signal to be “at least one of”. Therefore, the claim has not positively required all three sources of signal as the Applicant suggests. 
Regarding Applicants arguments directed to claim 11, the Applicants arguments are considered but are not convincing for at least the same reasons as cited for claim 1 above.
The Applicants arguments on page 22 regarding claims 7-9 and 16-18 are convincing. The 103 rejection of claims 7 and 16 is removed and withdrawn.
4874-4812-7263In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are established each and every limitation of the claim and provide reasons for why such modification would have been obvious to one of ordinary skill in the art as detailed in the previous office action.  
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to Applicant’s request that the next action not be made final, the Examiner is unable to comply with this request. The Applicant has not overcome all the pending rejections by providing sufficient arguments or amendments. Therefore, the previous rejection has been made final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-11 and 21 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03. Claims 12-19 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-19 and 21 recites a judicial exception by reciting the limitations of receiving a signal, generating a second signal, and determining a time delay between the signals. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “receiving a signal”. That is, other than reciting “receiving” data, nothing in the claim element precludes the step from practically being performed in the mind (or by a doctor using a pen and paper). For example, but for the “receiving” language, the claim encompasses the user manually monitors the data received, performs some analysis to draw graphs to monitor the time delay between the two graphs. The mere nominal recitation of a receiving signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-20 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-19 and 21 do not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. generally requiring a memory or a display, using predetermine time delays, requiring peak, valley and slopes of a graph…) do not amount to significantly more. For example, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); processing data with a generic processor is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)) and displaying data is recited at a high level of generality (i.e., as generic devices, a "computer-implemented" method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, the additional elements of display, memory, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-19 and 21 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20080294063 granted to Bibian et al. (hereinafter “Bibian”) in view of 6366805 issued to Lutz in further view of 20030171685 granted to Lesser et al. (hereinafter “Lesser”).
Regarding claims 1 and 21, Bibian discloses a system for detecting rhythmic synchronization of motor neurons (abstract, para 0021), comprising: one or more sensors for receiving a first signal that measures an electrical signal of one or more neurons, the first signal having a first plurality of specific bursts (para 0021, 0023, 0050); and a processor connected to the one or more sensors and configured to: receive the first signal, using a discrete wavelet transform (para 0021, 0050, 0069-0071 “coefficients may be obtained through a wavelet transform of the EEG such as standard dyadic discrete wavelet transform (DWT)”). But fails to disclose generate a second signal based on the first signal having a second plurality of specific bursts, determine a time delay between a specific burst within the first plurality of specific bursts and a specific burst within the second plurality of specific bursts using one or more expert rules, and apply the time delay to the first signal.  
Lutz teaches a similar system for establishing a synchronized time frame from signals in a medical monitoring system wherein the time delay between the stimulation and the response are removed (considered to be the first signal and the second signal having separate bursts) in order to synchronize the time frame of the two signals in order to provide accurate analysis and display of the relationship between the stimulus and response signals (Col. 8, lines 7-25). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bibian with the teachings of Lutz to provide the predictable result of providing accurate analysis and display of the relationship between the stimulus and response signals. 

Bibian as modified by Lutz renders the limitations above obvious, but fail to explicitly disclose using a discrete wavelet transform. 
Lesser teaches a signal analysis method and device that acquires signals, performs wavelet transform to draw correlation coefficients and time lag values to determine the optimal time to deliver treatment and to determine the optimal method of delivery of treatment (para 0038). Lesser teaches that it is known to use wavelet transforms to calculate the degree of correlation of each of the signals with respect to a second signal wherein the wavelet analysis is a discrete wavelet analysis (para 0011). This allows for determining lag time between two signals. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lutz as modified by Lesser to provide the predictable result of determining lag time between two signals. 

Regarding claim 2, Bibian as modified by Lutz and Lesser (hereinafter “modified Bibian”) renders the system of claim 1 obvious as recited hereinabove, Bibian further comprising: an amplifier to amplify the first signal prior to inputting into the processor; and an analog-to-digital converter (ADC) to sample the first signal and convert the first signal into a digital signal for input into the processor (Bibian para 0069 “This signal is input 3 into the amplifier and an Analog/Digital Converter (ADC) unit 4”).  

Regarding claim 3, modified Bibian renders the system of claim 2 obvious as recited hereinabove, Bibian further comprising: a display for rendering an image that displays the first signal and the second signal (para 0054 “output of unit 12 is displayed by display unit 6”); and a memory for storing instructions for the processor to execute, the instructions including the discrete wavelet transform and the one or more expert rules (para 0047, 0071 and 0083).  

Regarding claim 4, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian teaches wherein the time delay is based on one or more predetermined time delays (para 0052).  


Regarding claim 10, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian teaches wherein the first signal is a raw signal of at least one of an electromyogram, an electroencephalogram, or an electrocardiogram (para 0069 “a single frontal EEG channel”).  

Regarding claim 11, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian teaches wherein the processor is further configured to: generate a new second signal having an adjusted second plurality of specific bursts using the discrete wavelet transform, the new second signal being based on the first signal and the applied time delay; determine a second time delay between a second specific burst within the first plurality of specific bursts and a second specific burst within the adjusted second plurality of specific bursts using the one or more expert rules; and apply the second time delay to the first signal (para 0026).  

Regarding claim 12, Bibian discloses a method for detecting rhythmic synchronization of motor neurons (abstract, para 0021), comprising: receiving, by a processor, a first signal having a first plurality of specific bursts (para 0021, 0023, 0050); generating, by the processor, a second signal based on the first signal using a discrete wavelet transform, the second signal having a second plurality of specific bursts (para 0021, 0050, 0069-0071 “coefficients may be obtained through a wavelet transform of the EEG such as standard dyadic discrete wavelet transform (DWT)”); But fails to disclose generate a second signal based on the first signal having a second plurality of specific bursts, determine a time delay between a specific burst within the first plurality of specific bursts and a specific burst within the second plurality of specific bursts using one or more expert rules, and apply the time delay to the first signal.  
Lutz teaches a similar system for establishing a synchronized time frame from signals in a medical monitoring system wherein the time delay between the stimulation and the response are removed (considered to be the first signal and the second signal having separate bursts) in order to synchronize the time frame of the two signals in order to provide accurate analysis and display of the relationship between the stimulus and response signals (Col. 8, lines 7-25). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bibian with the teachings of Lutz to provide the predictable result of providing accurate analysis and display of the relationship between the stimulus and response signals. 

Bibian as modified by Lutz renders the limitations above obvious, but fail to explicitly disclose using a discrete wavelet transform. 
Lesser teaches a signal analysis method and device that acquires signals, performs wavelet transform to draw correlation coefficients and time lag values to determine the optimal time to deliver treatment and to determine the optimal method of delivery of treatment (para 0038). Lesser teaches that it is known to use wavelet transforms to calculate the degree of correlation of each of the signals with respect to a second signal wherein the wavelet analysis is a discrete wavelet analysis (para 0011). This allows for determining lag time between two signals. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lutz as modified by Lesser to provide the predictable result of determining lag time between two signals. 

Regarding claim 13, modified Bibian renders the method of claim 12, wherein the time delay is based on one or more predetermined time delays  (para 0052).  

Regarding claim 14, modified Bibian renders the method of claim 13, wherein the time delay corresponds to a minimal error between the first specific burst and the second specific burst (para 0026, the result of comparison is considered to be the minimal error).

Regarding claim 19, modified Bibian renders the method of claim 12, wherein the first signal is a raw signal of at least one of an electromyogram, an electroencephalogram, or an electrocardiogram (para 0069 “a single frontal EEG channel”).  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Bibian as applied to claims 1-4, 10-13, and 19-20 above, and further in view of US Pat No. 4603703 McGill et al. (hereinafter “McGill”).
Regarding claim 6, modified Bibian renders the system of claim 5 obvious as recited hereinabove, but fails to disclose wherein the first signal comprises a first plurality of peaks, a first plurality of valleys, and a first plurality of slopes between each of the peaks and valleys, the first plurality of specific bursts being the first plurality of peaks, wherein the second signal comprises a second plurality of peaks, a second plurality of valleys, and a second plurality of slopes between each of the peaks and valleys, the second plurality of specific bursts being the second plurality of peaks.  
McGill teaches a real-time detection and identification of neuroelectric signals using a smart trigger which is capable of automatically discriminate up to eight different spike waveforms on a single input channel. McGill teaches that it is known to provide a graph of the first signal having peak, valley and slopes as shown in figure 1A and a second graph of the processed first signal having peak, valley and slopes as shown in figure 1B. This flattens the signal baseline by suppressing low-frequency noise arising from distant units, artifact, and baseline drift, and at the same time it sharpens the spikes, increasing their temporal resolvability, improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units (Col. 3, line 65 to Col. 4, line 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Bibian with the teachings of McGill to provide processing the first signal to generate a second signal and graphing the signals to provide the predictable result of improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units.

Regarding claim 15, modified Bibian renders the method of claim 14, but fails to disclose wherein the first signal comprises a first plurality of peaks, a first plurality of valleys, and a first plurality of slopes between each of the peaks and valleys, the first plurality of specific bursts being the first plurality of peaks, wherein the second signal comprises a second plurality of peaks, a second plurality of valleys, and a second plurality of slopes between each of the peaks and valleys, the second plurality of specific bursts being the second plurality of peaks.  
McGill teaches a real-time detection and identification of neuroelectric signals using a smart trigger which is capable of automatically discriminate up to eight different spike waveforms on a single input channel. McGill teaches that it is known to provide a graph of the first signal having peak, valley and slopes as shown in figure 1A and a second graph of the processed first signal having peak, valley and slopes as shown in figure 1B. This flattens the signal baseline by suppressing low-frequency noise arising from distant units, artifact, and baseline drift, and at the same time it sharpens the spikes, increasing their temporal resolvability, improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units (Col. 3, line 65 to Col. 4, line 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Bibian with the teachings of McGill to provide processing the first signal to generate a second signal and graphing the signals to provide the predictable result of improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792